Citation Nr: 1036807	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to asbestosis.

2.  Entitlement to service connection for arthritis of all 
joints, to include as due to asbestosis.

3.  Entitlement to service connection for gastroesophageal reflux 
disease, to include as due to asbestosis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran served from March to September 1962.  This matter 
comes before the Board of Veterans' Appeals (Board) from an 
August 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
hypertension, arthritis of all joints, gastroesophageal reflux 
disease, and COPD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Initially, the Board notes that in December 2003, the veteran 
reported that he was awarded benefits by the Social Security 
Administration (SSA) due to his respiratory disorder, arthritis, 
gastroesophageal reflux disease, and high blood pressure.  As the 
records are not in the claims file and are relevant to the claims 
on appeal, the Board finds that the SSA records should be 
requested.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the most recent medical records associated with the 
claims file are for treatment received at the VAMC in Pensacola, 
Florida, dated in April 2005, and there is a possibility that 
there may be outstanding treatment records since 2005.  On 
remand, all records dated since April 2005 should be associated 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide sufficient information, and if 
necessary, authorization, to request any 
additional evidence pertinent to the claims 
on appeal.  In particular, request records 
from the Pensacola VAMC.  After securing the 
necessary authorizations for release of this 
information, seek to obtain copies of all 
records referred to by the Veteran not 
already on file.

2.  Obtain from SSA a copy of their decision 
regarding the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon in that decision.

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


